UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4224


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

    v.

QUINTON WILEY, a/k/a Quintin Oniel Wiley, a/k/a Quinton Oniel
Wiley, a/k/a Quintion Wiley,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (9:08-cr-00689-SB-1)


Submitted:   September 13, 2011           Decided:   October 12, 2011


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Charleston, South Carolina, for
Appellant.   William N. Nettles, United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, and
Sean Kittrell, Assistant United States Attorney, OFFICE OF THE
UNITED   STATES   ATTORNEY,  Charleston, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quinton Wiley appeals his criminal sentence.                                For the

reasons that follow, we affirm.

            Wiley, who was then a convicted felon, pled guilty to

illegally     possessing       a     firearm       in     violation       of       18    U.S.C.

§ 922(g).     Ordinarily, the maximum sentence for a § 922(g) crime

is 10 years of imprisonment, but under the Armed Career Criminal

Act (“ACCA”), if the felon had three previous convictions for a

“violent felony” or “serious drug offense,” the punishment is

increased    to    a   minimum       term     of    15    years.         See       18     U.S.C.

§§ 924(a)(2),      924(e).         Without       objection,       the    district             court

found that Wiley had three ACCA prior offenses and sentenced him

to a 210-month term of imprisonment.

            On     appeal,      Wiley       contends       that     his      prior        South

Carolina    convictions        for   assault        and    battery      of     a    high       and

aggravated    nature       (“ABHAN”)        and    strong     arm       robbery          do    not

constitute       violent      felonies       under       § 924(e)       and,       therefore,

should not have been counted as ACCA prior offenses.                                     Because

Wiley did not object at sentencing to being designated an armed

career criminal, our review is for plain error.

            Under      Rule    52(b)    of    the       Federal    Rules       of       Criminal

Procedure, “[a] plain error that affects substantial rights may

be considered even though it was not brought to the [district]



                                             2
court’s attention.”          Interpreting Rule 52(b), the Supreme Court

has instructed:

      [A]n appellate court may, in its discretion, correct
      an error not raised at trial only where the appellant
      demonstrates that (1) there is an error; (2) the error
      is clear or obvious, rather than subject to reasonable
      dispute; (3) the error affected the appellant’s
      substantial rights, which in the ordinary case means
      it affected the outcome of the district court
      proceedings; and (4) the error seriously affect[s] the
      fairness, integrity or public reputation of judicial
      proceedings.

United States v. Marcus, 130 S. Ct. 2159, 2164 (2010) (internal

punctuation      and     citation         omitted).           “[T]he      burden   of

establishing entitlement to relief for plain error is on the

defendant claiming it,” United States v. Dominguez Benitez, 542
U.S. 74, 82 (2004), and “[m]eeting all four prongs is difficult,

as it should be,” Puckett v. United States, 129 S. Ct. 1423, 1429

(2009) (internal punctuation and citation omitted).

              Our resolution of this appeal need not proceed past

the   second    step   of    the    plain       error    analysis.      The   district

court’s finding that Wiley’s South Carolina ABHAN and strong arm

robbery convictions are violent felonies is consistent with our

caselaw both at the time of sentencing and today.                         See United

States   v.    Wright,      594 F.3d 259,     263    (4th   Cir.   2010)   (S.C.

aggravated     assault      and    battery       [i.e.,    ABHAN],   is   a   violent

felony); United States v. Moultrie, No. 11-4277 (4th Cir. Sept.

6, 2011) (S.C. ABHAN is a violent felony); United States v.


                                            3
White, No. 10-5140 (4th Cir. July 29, 2011) (S.C. ABHAN is a

crime of violence); United States v. Jones, 312 Fed. Appx. 559

(4th Cir. 2009) (S.C. ABHAN and strong arm robbery are violent

felonies); see also United States v. Walker, 595 F.3d 441 (2d

Cir. 2010) (S.C. strong arm robbery is a crime of violence);

United States v. Guerrero-Robledo, 565 F.3d 940 (5th Cir. 2009)

(S.C. ABHAN is a crime of violence).*

               In light of this caselaw, if we now revisit the issue

and assume for the sake of argument that Wiley is correct that

his South Carolina ABHAN and/or strong arm robbery convictions

are not ACCA violent felonies, we cannot say that the district

court’s    error    in   sentencing   him   in   accord   with     our    prior

precedent is “plain” within the meaning of Rule 52(b).                      See

United States v. Beasley, 495 F.3d 142, 149-50 (4th Cir. 2007)

(rejecting plain error argument where there “was no controlling

‘current law’ in this circuit” at the time of sentencing “nor is

there    any    today”);   Guerrero-Robledo, 565 F.3d   at    946    (“It




     *
      The language defining a “violent felony” in § 924(e) is
nearly identical to language defining a “crime of violence” in
various provisions of the United States Sentencing Guidelines.
Consequently, we rely on case law interpreting all of these
sections when examining whether a prior crime is an ACCA violent
felony or a crime of violence under the Guidelines. See United
States v. Rivers, 595 F.3d 558, 560 n.1 (4th Cir. 2010); United
States v. Carillo-Pineda, 238 Fed. Appx. 912, 913 n.1 (4th Cir.
2007).


                                      4
certainly is not plain error for the district court to rely on

an unpublished opinion that is squarely on point.”).

           Based on the foregoing, we affirm Wiley’s sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court, and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    5